11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Mark Wheeler, Cindy Wheeler,                  * From the 259th District Court
Jeremy Rich, and David Kiser,                   of Shackelford County,
                                                Trial Court No. 2010-070

Vs. No. 11-19-00256-CV                        * August 26, 2021

Brandon Scott Free,                           * Opinion by Bailey, C.J.
Ringo Drilling I, L.P., and                     (Panel consists of: Bailey, C.J.,
Ringo Management Company, L.L.C.,               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Mark Wheeler, Cindy Wheeler, Jeremy Rich,
and David Kiser.